PIERCE, Chief Judge.
Appellant William Henry Allen was tried and convicted in the Criminal Court of Record for Hillsborough County of the offense of robbery, and was thereupon sentenced to serve a term in the State Prison. No direct appeal was taken from the judgment but over - eighteen months later Allen filed motion in the trial Court to vacate the judgment and sentence under CrPR 3.-850, 33 F.S.A., alleging in substance, as the sole ground therefor, that the information upon which he was tried was defective in that “the place of business allegedly robbed is not listed on the . . . information . contrary to the holding in Croft v. State, reported at 109 Fla. 188, 146 So. 649”. He further particularizes that the information “does not allege a business and logically does not and can not allege whether this was a corporation, a partnership, a quasi corporation, public corporation, private corporation, the owners name or names of corporate members, or if this business that was allegedly robbed was licensed to operate in the State of Florida”; that therefore “there is no showing of what type of entity the business that was allegedly robbed was operating under, there has been no showing by the State as to what was robbed . . . that the burden is on the State to show that this entity does exist and that the State has failed to show the existence of an entity”. This sole contention now, over a year and a half after entry of the judgment and sentence, was entirely without merit, and the trial Court’s order denying the motion to vacate was proper.
The Court-appointed Public Defender representing appellant Allen on this appeal, states in his brief filed here that he “is unable to find anything which could arguably support an appeal, and asks to be relieved as Attorney of Record”, citing as authority Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d 493. The Attorney General, of course, has not objected.
The Public Defender has served a copy of his said brief upon appellant Allen, and on January 31, 1972, this Court entered order giving Allen thirty days therefrom to file any additional brief he might desire, “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. Allen has not filed an additional brief pursuant to said order. We have thereupon carefully examined the entire record on file here on behalf of appellant Allen, and find therein nothing sufficient to justify a reversal of the judgment appealed. Accordingly the judgment is thereupon—
Affirmed.
HOBSON and McNULTY, JJ., concur.